Celebrezze, C.J.,
dissenting. For almost five years Stacy Masitto has been trapped in the middle of a pitched battle for her custody. The record makes it abundantly clear that some of the adults in this matter have relegated her to the role of pawn in a vindictive game. The legal and emotional ordeal of this child is reminiscent of that undergone by the pitiful wards of the English chancery courts protrayed in Charles Dickens’ novel, Bleak House.
The difficulty of this unfortunate saga is now compounded by the majority’s approval of the lower courts’ fundamental error in jurisdiction. Based on the following, I believe it was reversible error for the domestic relations court to have assumed jurisdiction in the dispute over custody of this child.
*68On April 7, 1978, the Probate Court of Lake County appointed Frank and Anna Nose as guardians of Stacy Masitto.4 This appointment was made pursuant to the probate court’s exclusive and plenary jurisdiction to appoint and remove guardians. See R.C. 2101.24(D). Pursuant to R.C. 2111.06, a guardian of the person has the custody of the ward and must provide for the ward’s maintenance and education.
The courts of Ohio have long and unanimously held that exclusive, original jurisdiction in the matter of appointment and removal of guardians is in the probate court. In re Clendenning (1945), 145 Ohio St. 82 [30 O.O. 301], paragraph one of the syllabus. See, also, Shroyer v. Richmond (1866), 16 Ohio St. 455, paragraph four of the syllabus; Hoffman v. Fleming (1902), 66 Ohio St. 143, 156; Union Savings Bank & Trust Co. v. Western Union Tel. Co. (1908), 79 Ohio St. 89, 99; In re Fore (1958), 168 Ohio St. 363, 372 [7 O.O.2d 127]; Weigel v. Grossnickle (1954), 100 Ohio App. 106, 107-108 [60 O.O. 66]; In re Guardianship of Reynolds (1957), 106 Ohio App. 488, 490 [7 O.O.2d 222], The exercise of jurisdiction by the probate court “binds all the world” and its order appointing a guardian cannot be collaterally attacked. Clendenning, supra, at paragraphs two and three of the syllabus. This court also stated in Clendenning, at 92, that “[a] ward receives such status [being subject to the continuing, exclusive jurisdiction of the court] from a proceeding in rem in the Probate Court * * *. The control of the ward’s person and property remains in the Probate Court with the discharge of the duties in respect thereof being delegated to a guardian as the agent of the court and subject to the orders of the court.” (Emphasis added.)
In the instant case, it is apparent that any custody award of Stacy *69Masitto by the domestic relations court could have affected the guardianship by changing custody of the ward, Stacy, from the guardians to ap-pellee, Louis Masitto. However, the guardianship of Stacy’s person ordered by the probate court could not have been terminated in this manner by the domestic relations court because the latter had no jurisdiction to do so. Appellee’s motion for change of custody was actually an impermissible collateral attack on the probate court’s order of guardianship.
In essence, there was no subject matter jurisdiction over Stacy’s custody in the domestic relations court. The probate court’s jurisdiction over her guardianship was original, exclusive and continuing. Today’s result could conceivably lead to situations in which a guardian could obtain custody of a minor ward by an order of the probate court, but a rival party could later obtain custody of the same child by an order of the domestic relations court. One can only imagine the spectacle of such bitter foes as we have before us now waving their respective court orders at each other. In this case, the tug of war involving Stacy would have been devastating and certainly not in her best interest. Such a situation is exactly what statutes defining jurisdiction are attempting to avoid.
Thus, the probate court was the only court which had continuous subject matter jurisdiction over Stacy’s custody. The proceedings in domestic relations court were a nullity. The correct procedure for appellee to have followed in order to seek custody of his daughter was, and still is, to file a motion in the probate court to terminate the guardianship of the Noses5 pursuant to R.C. 2111.46.6
Under this statute, the probate court may remove a guardian “for good cause.” The probate court is the appropriate forum for appellee to present his contention that the Noses’ contemptuous and defiant denial of *70the visitation rights contained in the guardianship agreement is good cause for the removal of these guardians.7 Indeed, Mrs. Nose seemingly considers herself above the law with respect to visitation orders and, in her zealous attempt to “punish” appellee, she has sought to poison the relationship between Stacy and her father.8 Undoubtedly, this has already had a deleterious effect on the child, and the continuation of a guardianship which has wrought such turmoil for the ward may not be in Stacy’s best interest.9 These are some of the factors exclusively for consideration by the probate court, in its jurisdiction over the custody and control of the ward’s person. Clendenning, supra, at 92.
For the foregoing reasons, I conclude that the majority decision affirming the order of the domestic relations court retaining custody in the guardians is based on an appeal not properly before this court. The proceedings in the domestic relations court were a nullity for lack of subject matter jurisdiction. Accordingly, I dissent.
C. Brown, J., concurs in the foregoing dissenting opinion.

 The guardianship agreement signed February 8, 1978 reads as follows and contains a visitation schedule:
“AGREEMENT
“The Parties to this Agreement are LOUIS MASITTO, Party of the First Part, and FRANK NOSE, JR., and ANNA M. NOSE, Husband and Wife, Parties of the Second Part.
“WHEREAS the parties of the second part are the maternal grandparents of STACY CHRISTINE MASITTO, age 3 (born 11/3/73), and WHEREAS the parties of the second part have made Application for Appointment as Guardians of Stacy Christine Masitto in the Probate Court of Lake County, Ohio, and WHEREAS the party of the first part has consented to the Appointment of the parties of the second part being appointed guardians of the said child,
"IT IS THEREFORE AGREED by and between the parties hereto that the party of the first part shall be permitted to have visitation with Stacy Christine Masitto one evening per week until 7:30 p.m. or later if arrangements are made, and the visitation shall at times be away from the Nose residence, and one day each weekend until 9:00 p.m. Times and days may be substituted to fit work and social schedules. Beginning about April 1, 1978, Louis Masitto shall be given the right to have his daughter overnight for vacation and some Holiday periods.”
The visitation schedule in the above agreement was basically incorporated into the divorce decree of January 22, 1980. The domestic relations court did not, however, make an original award of legal custody.


 Appellee filed a motion for a change of custody in the Lake County Domestic Relations Court on February 3,1981. That court then assumed jurisdiction. On May 4, 1981, appellant, through her guardians, the Noses, filed a motion to dismiss appellee’s motion on grounds of lack of subject matter jurisdiction. The motion to dismiss was erroneously denied by the domestic relations court on June 30, 1981. In its judgment entry dismissing appellant’s motion, the trial court stated that both parties had long since invoked the court’s jurisdiction and that such jurisdiction was concurrent with the probate court’s.
This determination was in error. As stated in this dissent, consent to the jurisdiction of the domestic relations court is irrelevant where the exclusive, original subject matter jurisdiction over this guardianship rests with the probate court.
Appellee belatedly filed a motion to terminate the guardianship in the Lake County Probate Court in 1982, but that court continued the matter pending the outcome of the custody dispute in the domestic relations court. However, the probate court should have immediately exercised its exclusive, continuing existing jurisdiction over the custody of its ward.


 R.C. 2111.46 reads, in pertinent part:
“When a guardian has been appointed for a minor before such minor is over fourteen years of age, such guardian’s power shall continue until the ward arrives at the age of majority, unless removed for good cause or unless such ward selects another suitable guardian. * * *"


 On November 5, 1981, the trial judge of the domestic relations court found the Noses in contempt for their refusal to comply with court-ordered visitation rights. The judgment entry reads in part as follows:
“Upon motion in contempt brought by plaintiff-father, Louis Masitto, the Court finds that the child has been prevented from visiting with the father on an overnight basis because of Mr. and Mrs. Nose’s deliberate, adamant, unjustified, defiant and unreasonable refusal to allow same. * * *”
Furthermore, in the Findings of Fact and Conclusions of Law accompanying the “award” of custody to the Noses, the trial court stated in part:
“19. The grandmother believes she has complete, irrevocable, absolute, uncontrolled, and almost unlimited power to do anything she alone thinks is in the best interest of the child because she apparently thinks the Court’s [sic] through guardianship and custody orders have given her perpetual control not even subject to any further Court action.”


 In its judgment entry of November 5, 1981 finding the Noses in contempt, the domestic relations court stated in part:
“* * * The Noses appear to be consumed with hatred toward the father and seem to blame him in some way for the brain damage suffered by the mother during the birth of Stacy. They have seized upon this single issue of overnight visitation as the symbol of their superior power and control over his child and are using it to endlessly punish the father, regardless of the damage being wrought to the child Stacy.”


 In its Findings of Fact and Conclusions of Law accompanying the “award” of custody to the Noses, the domestic relations court found in part:
“16. It is clear that this child is caught in the middle of a struggle. * * * This situation as it has been going forth over the past years is one which is continuing to cause negative effects upon the growth, development, attitudes and behavior of this child.
"* * *
“22. The conduct of the maternal grandparents has had a dilatorious [sic] effect on the child’s relationship with her father.
“23. The conduct on the part of the maternal grandparents tends to poison the child’s mind against the parent.
“24. The conduct of the maternal grandmother on the witness stand in open Court causes concern for the emotional and mental health present in the child’s environment.